DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a method for preventing contrast associated nephropathy, classified in A61M5/007.
II. Claims 5-14, drawn to a method for preventing contrast-associated nephropathy, classified in A61M25/10.
III. Claims 16-20, drawn to a balloon catheter, classified in A61M25/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different modes of operation and effects. For example, the method of Invention II does not require filtering a contrast agent from blood which passes through the catheter. Furthermore invention II requires “selectively draining blood from the coronary sinus into the right atrium through a first lumen defined by the catheter”. Use of the term selectively could mean a different mode of operation and effect than Invention I which does not use this term. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed the method of Invention I can be practiced with another materially different product, and does not explicitly require an inflatable balloon or a valve positioned proximal to the balloon.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method of Invention II can be practiced with another materially different product, and does not explicitly require an inflatable balloon or a valve positioned proximal to the balloon.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The different inventions would require a different search, including different classes/subclasses and/or search strings. For example, the search for invention III would not necessarily require a search related to contrast agents (and thus not require searching in A61M5/007) that would be required by the searches for inventions I and II. Additionally the invention of group II may not require a search for references that teach filtering of contrast agent that is required by the search for Invention I.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Gregory Smock on 1/8/21 a provisional election was made without traverse to prosecute the invention of Group II, claims 5-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-4 and 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 9, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Rashdan (US 2008/0306425 A1) in view of Shapland et al. (US 2008/0125746 A1, hereinafter ‘Shapland’).
As to claim 5, Al-Rashdan discloses method for preventing contrast-associated nephropathy, comprising: inserting a catheter (20) into a patient's coronary sinus (see Fig. 4, para 0032); and blocking blood from flowing into the patient's right atrium from the coronary sinus (blocked by balloon 22; see Fig. 4, para 0032). 
Al-Rashdan is silent to the step of 17selectively draining blood from the coronary sinus into the right atrium through a first lumen defined by the catheter while the blood flow is blocked.
Shapland discloses a catheter 10 for collecting blood from a coronary sinus (see abstract) and teaches selectively draining blood from the coronary sinus into a patient’s right atrium through a first lumen 14 defined by the catheter (see Figs. 4-5, para 0027-0031; when outlets 18 are open blood would be allowed to flow from the coronary sinus into an atrium) while blood flow is blocked (para 0026; balloon 20 providing blockage).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Al-Rashdan in view of Shapland by adding opening(s) proximal to the balloon 22 of Al-Rashdan and a catheter valve (similar to catheter valve 30 of Shapland) to the device of Al-Rashdan and perform the step of selectively draining blood from the coronary sinus into the right atrium through a first lumen defined by the catheter while the blood flow is blocked. One would have been motivated to do so as way to allow blood to pass directly form the coronary sinus into the right atrium when contrast fluid is not present while keeping the catheter in place (i.e. one having ordinary skill in the art would have recognized the teachings of Shapland as providing a simple means for selectively allowing blood flow from the coronary sinus to the right atrium in instances where there is no risk of contrast induced nephropathy) (see Figs. 4-5, para 0026-0031 of Shapland).

As to claim 6, Al-Rashdan in view of Shapland teaches the method of claim 5 as described above. Al-Rashdan is silent to the limitations of claim 6 however Shapland teaches wherein selectively draining the blood comprises switching the catheter between an open configuration (seen in Fig. 4) and a closed configuration (Fig. 5) by opening and closing a valve (valve catheter 30 opening/closing 
As to claim 7, Al-Rashdan in view of Shapland teaches the method of claim 6 as described above. Al-Rashdan further teaches depositing the blood into a drainage device (pressure monitoring device 43 and/or hemo-filtration unit 48) coupled with the first lumen (see Fig. 5, para 0035). Al-Rashdan does not expressly recite maintaining the valve in the closed configuration when the blood contains a contrast agent; however it was noted in the rejection of claim 5 above how one having ordinary skill in the art would have recognized the teachings of Shapland as providing a simple means for selectively allowing blood flow from the coronary sinus to the right atrium in instances where there is no risk of contrast induced nephropathy. Therefore, it would have been obvious to one having ordinary skill in the art, based off of Al-Rashdan, which already seeks to avoid contrast induced nephropathy, to keep the added valve in the closed configuration when the blood contains a contrast agent. One would have been motivated to do so in order to avoid passing contrast-containing blood into the right atrium (see para 0034 of Al-Rashdan).
As to claim 9, Al-Rashdan in view of Shapland teaches the method of claim 6 as described above. Al-Rashdan does not expressly recite maintaining the valve in the open configuration when the blood does not contain a contrast agent; and releasing the blood directly into the right atrium. However it was noted in the rejection of claim 5 above how one having ordinary skill in the art would have recognized the teachings of Shapland as providing a simple means for selectively allowing blood flow from the coronary sinus to the right atrium in instances where there is no risk of contrast induced nephropathy. Therefore it would have been obvious to one having ordinary skill in the art, based off the teachings of Al-Rashdan/Shapland, to further modify the method to include maintaining the valve in the open configuration when the blood does not contain a contrast agent; and releasing the blood directly into the right atrium. One would have been motivated to do so to allow blood to pass directly form the coronary sinus into the right atrium when contrast fluid is not present while keeping the catheter in place (i.e. one having ordinary skill in the art would have recognized the teachings of Shapland as 
As to claim 11, Al-Rashdan in view of Shapland teaches the method of claim 5 as described above. Al-Rashdan further discloses wherein blocking blood from flowing into the patient's right atrium comprises inflating a balloon (22) coupled with the catheter and positioned between the coronary sinus and the right atrium (Fig. 4, para 0032).
As to claim 12, Al-Rashdan in view of Shapland teaches the method of claim 11 as described above. Al-Rashdan does not expressly recite “wherein the balloon is never deflated” (the examiner is interpreting “never” deflated to mean that the balloon is kept inflated during the entire method once blocking initially occurs). However, Al-Rashdan does point out the dangers of contrast induced nephropathy (see para 0003 which teaches “Contrast induced nephropathy can result in transient or permanent renal impairment or failure of a patient's kidneys.  It is well known that renal dysfunction is associated with the use of radio graphic contrast media and that the dysfunction may range from a transient slight increase in serum creatinine levels to renal failure requiring transient or long-term dialysis”). It thus would have been obvious to one having ordinary skill in the art before the effective filing date to perform the method of claim 11 and further wherein the balloon is never deflated based off the teachings of Al-Rashdan. One would have been motivated to do so in order to ensure that the blockage is maintained between the coronary sinus and the right atrium to avoid unwanted passage of contrast-containing blood while a procedure is performed (see para 0003, 0032 of Al-Rashdan).
As to claim 14, Al-Rashdan in view of Shapland teaches the method of claim 5 as described above. Al-Rashdan further discloses wherein the catheter defines a distal port (30) configured to receive blood from the coronary sinus (Figs. 3-4, para 0031).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Rashdan in view of Shapland as applied to claim 7 above, and further in view of Tal et al. (US 2016/0331944 A1, hereinafter ‘Tal’).
As to claim 8, Al-Rashdan in view of Shapland teaches the method of claim 7 as described above, but is silent to administering an amount of saline into the patient's blood stream.

It would have been obvious to one having ordinary skill in the art to modify Al-Rashdan/Shapland in view of Tal to include a step of administering an amount of saline into the patient's blood stream. One would have been motivated to do so in order to flush/clean the lumen of Al-Rashdan/Shapland (see para 0043, 0122, 0162 of Tal).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Rashdan in view of Shapland as applied to claim 6 above, and further in view of Comerota et al. (US 2013/0085381 A1, hereinafter ‘Comerota’).
As to claim 10, Al-Rashdan in view of Shapland teaches the method of claim 6 as described above, but is silent to wherein the valve is coupled with a control device configured to switch the valve between the open and closed configurations in response to administration of the contrast agent.
Comerota discloses a valve (inner catheter body 14 + barrier structure 44) coupled with a control device (handle 24) configured to switch the valve between open and closed configurations in response to administration of an agent (see para 0044; manipulation of handle 24 can slide the inner catheter body 14 within outer catheter body 12 to control where 14+44 are placed).
It would have been obvious to one having ordinary skill in the art to provide Al-Rashdan/Shapland with a control device as taught by Comerota such that the valve is coupled with a control device configured to switch the valve between the open and closed configurations in response to administration of the contrast agent. One would have been motivated to do so in order to allow a user of the device to manipulate/slide the valve that was added in view of Shapland (see Fig. 2A, para 0012, 0044 of Comerota).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Rashdan in view of Shapland as applied to claim 11 above, and further in view of Slater et al. (US 2005/0107738 A1, hereinafter ‘Slater’).
As to claim 13, Al-Rashdan in view of Shapland teaches the method of claim 11 as described above. While Al-Rashdan does teach that “the catheter 20 also includes an inflation port 36 at the end of a first lumen 34 and is connected to the balloon 22 for inflation and deflation of the balloon 22” (para 0033), Al-Rashdan does not expressly show wherein the catheter further comprises an inflation lumen coupled with an external inflation device and the balloon, the inflation lumen configured to direct an inflation substance into the balloon in response to activation of the inflation device.
Slater discloses wherein a catheter 10 further comprises an inflation lumen (see para 0029) coupled with an external inflation device (first syringe 21) and the balloon (20), the inflation lumen configured to direct an inflation substance into the balloon in response to activation of the inflation device (para 0029, 0124, 0138).
It thus would have been obvious to one having ordinary skill in the art to modify Al-Rashdan/Shapland such that wherein the catheter further comprises an inflation lumen coupled with an external inflation device and the balloon, the inflation lumen configured to direct an inflation substance into the balloon in response to activation of the inflation device. One would have been motivated to do so as Slater teaches use of an inflation lumen coupled with an external inflation device and the balloon as a means to direct an inflation substance into the balloon in response to activation of the inflation device (see para 0029, 0124, 0138 of Slater).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/James D Ponton/Examiner, Art Unit 3783